Citation Nr: 1813945	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  07-32 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for a nerve disability due to status post excision fibrous histiocytoma of the right shoulder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1977 to December 1999.

This matter was last before the Board of Veterans' Appeals (Board) in March 2013, on appeal from a November 2005 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of the Veterans Affairs (VA). The November 2005 rating decision effectuated a November 2005 Board decision granting service connection for a neuroma-type pain of the right shoulder, status post excision of fibrous histiocytoma of the right shoulder. The RO awarded a 10 percent disability rating for the nerve-type pain, status post excision of the fibrous histiocytoma, effective January 1, 2000, and the Veteran timely appealed the assigned disability rating.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is needed prior to adjudication of the Veteran's claim for an increased rating for her service connected nerve disability. 

The most recent VA examination for the Veteran's nerve disability was performed in May 2016. The VA examination report noted the Veteran's right shoulder nerve disability resulted in mild, incomplete paralysis of the upper radicular group. The examiner noted that the likely cause of the nerve disability was the Veteran's recurrent dermatofibrosarcoma. The examiner explained that this was a rare type of cancer that developed in the deep layers of skin and could grow into surrounding fat and muscle. The examiner further explained that it had a tendency to recur in the same location after removal, and usually recurred within three years of treatment. The examiner opined that at the time of the March 2008 examination, the severity of the nerve disability was likely moderate, but was mild in May 2016 as the mass had been excised in May 2014 and removed pressure on the nerve causing the symptoms. The examiner noted there was no functional impact of the nerve disability or scar on the Veteran's ability to work.

In a December 2016 post-remand brief, the Veteran's representative asserted that the Veteran now has severe pain, numbness, weakness, and hypersensitivity of the right shoulder due to the damaged nerve that has resulted in functional loss and impairment of the right shoulder. The Veteran's representative further contended that this is a worsening since the May 2016 VA examination. Given the assertions of worsening along with the May 2016 examiner's explanation of a recurrent dermatofibrosarcoma as the likely cause of the nerve disability, and the likelihood of the dermatofibrosarcoma to recur in the same location within three years of the May 2014 excision, the Board finds the current record is not adequate to rate the Veteran's disability and a new examination is warranted.

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record. See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA records of evaluation and/or treatment of the Veteran. Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2. Furnish to the Veteran and her representative a letter asking that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

3. After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of her service-connected nerve disability.

The Veteran's record (to include this remand and all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination. Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

Assess the current severity of the Veteran's service-connected right upper radicular group nerve disability. [The examiner must be provided a copy of the criteria for rating disabilities of the upper radicular group nerve, and the findings noted should include the information needed to rate the disability under the criteria for rating disabilities of the upper radicular group nerve.] Please describe all symptoms and manifestations of the Veteran's right upper radicular group nerve disability (specifically noting any symptoms found not listed in the rating criteria), and describe their degree of severity. All clinical findings should be reported in detail, and must include whether there is mild, moderate, or severe incomplete, or complete, paralysis of the upper radicular group nerve.

A detailed rationale should be provided for all opinions given.

4. After completing the above action, and any other development indicated, the Veteran's claim on appeal should be readjudicated. If the benefits sought in connection with the claim are not granted in full, the Veteran and her representative should be furnished a Supplemental Statement of the Case. After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




